Title: To Alexander Hamilton from James A. Bayard, 8 March 1801
From: Bayard, James A.
To: Hamilton, Alexander


Wilmington [Delaware] 8 March 1801
Dear Sir
I left Washington the 5th. and arrived here last evening. The letter which you did me the honor to write the 22d Ult. reached me on the 4th when I was occupied in arrangements for leaving the Seat of government. I remained in Washington on the 4th. thro’ necessity tho not without some curiosity to see the inauguration & to hear the speech. The scene was the same as exhibited upon former occasions and the speech in political substance better than we expected; and not answerable to the expectations of the Partizans of the other side.
After the inaugural ceremony, most of the federal gentlemen paid their respects to the President & the Vice, and were received with very decent respect. Mr. Adams did not attend, he had been Sufficiently humbled to be allowed to be absent. Your views in relation to the election, differed very little from my own, but I was obliged to yeild to a torrent which I perceived might be diverted, but could not be opposed.
In one case I was willing to take Burr, but I never considered it as a case likely to happen. If by his conduct he had completely forfeited the confidence and friendship of his Party and left himself no resort but the support of the federalists, there are many considerations which would have induced me to prefer him to Jefferson. But I was enabled soon to discover that he was determined not to shackle himself with federal principles and it became evident that if he got in without being absolutely committed in relation to his own Party, that he would be disposed & obliged to play the game of McKean upon an improved plan and enlarged scale.
In the origin of the business I had contrived to lay hold of all the doubtful votes in the House which enabled me according to views which presented themselves to protract or terminate the controversy.
This arrangement was easily made, from the opinion readily adopted from the consideration, that representing a small state without resources which could supply the means of self protection I should not dare to proceed to any length which would jeopardize the constitution or the safety of any state. When the experiment was fully made, I acknowleged upon all hands to have completely ascertained, that Burr was resolved not to commit himself, and that nothing remained but to appoint a President by law, or have the government without one. I came out with the most explicit & determined declaration of voting for Jefferson. You cannot well imagine the clamour & vehement invective to which I was subjected for some days. We had several caucuses. All acknowleged that nothing but desperate measures remained, which several were disposed to adopt, & but few were willing openly to disapprove. We broke up each time in confusion and discord, and the manner of the last ballot was arranged but a few minutes before the ballot was given. Our former harmony however has since been restored.
The public declarations of my intention to vote for Jefferson to which I have alluded were made without a general consultation, knowing that it would be an easier task to close the breach which I foresaw, when it was the result of an act done without concurrence than if it had proceeded from one against a decision of the Party. Had it not been for a single gentleman from Connecticut, the eastern states would finally have voted in blank in the same manner as done by S. Carolina & Delaware. But because he refused, the rest of the Delegation refused and because connecticut insisted upon continuing the ballot for Burr New Hampshire Massachusetts & Rhode Island refused to depart from their former vote.
The means existed of electing Burr, but they required his cooperation. By deceiving one Man (a great blockhead) and tempting two (not incorruptible) he might have secured a majority of the States. He will never have another chance of being President of the U.states and the little use he has made of the one which has occurred gives me but a humble opinion of the talents of an unprincipled man.
